Citation Nr: 1509166	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2014 the Veteran testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014, the Veteran's attorney submitted additional evidence directly to the Board with a waiver of RO review.  


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's acquired psychiatric disorder did not have its onset in service, and is not etiologically related to his period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the December 2011 rating decision, he was provided proper notice of the VCAA in October 2010.  The letter also included proper notice as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's duty to notify has been met. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, an adequate VA examination and statements and testimony from the Veteran and his representative.  

The Board notes that a January 2011 VA mental disorders examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2014 Board hearing, the AVLJ complied with these requirements.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

The Veteran has not indicated that he has any further evidence to submit to VA, or that VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).  Therefore, the Board finds that VA's duty to assist has also been met in this case.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

The Veteran maintains that he has an acquired psychiatric disability as a result of his period of active duty, to include his drug abuse that was documented in service.

A review of the Veteran's service treatment records shows that on his enlistment report of medical history the Veteran reported that he had smoked marijuana four hours prior to the examination.  The examiner noted to check for drug abuse.  The Veteran was unable to certify that he had not "used narcotics, marijuana, LSD or dangerous drugs or otherwise engaged in drug abuse activities."

During active duty service the Veteran was treated for a "possible overdose of Percodan," a medication that had previously been prescribed post-oral surgery.  The examiner noted "doubt intentional overdose."  In September 1973, the Veteran began the Limited Privileged Communication program, which was designed to "rehabilitate drug abusers."  In October 1973 the Veteran was found to be free from "mental defect, disease or derangement" and to have the capacity to understand "the nature and probable consequences of all his acts."  The Veteran reported daily marijuana use since January 1973.  In October 1973, he withdrew from the Limited Privileged Communication rehabilitation program.  He was discharged from service in November 1973 under honorable conditions.

A review of post-service VA treatment records shows continued alcohol abuse as late as December 2010.  More recent treatment records show that the Veteran has remained sober.

Statements submitted by the Veteran's daughter and girlfriend, as well as the Veteran's January 2014 testimony, show that the Veteran continued to have drug and alcohol problems after discharge from service.

In January 2011 the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a complete mental examination the examiner diagnosed major depressive disorder, recurrent, moderate, in partial remission; alcohol dependence in early full remission; and polysubstance dependence, in early full remission.  

The examiner noted that the Veteran had a "chronic history of alcohol and drug dependence but has recently sought treatment in the past year and shown significant reductions in alcohol and drug use over the past 2 years."  The examiner opined that the Veteran's diagnosis of depressive disorder is less likely due to the Veteran's "complaints or treatment indicated with his STRs/personnel records."  The examiner provided the following rationale:

The Veteran was seen for treatment for drug use while in the military.  This drug use increased after his discharge and persisted for decades resulting in current diagnoses of alcohol dependence and polysubstance dependence.  There is no evidence of psychiatric complaints such as depression or anxiety or related treatment while in the military.  The Veteran did describe 2 traumatic experiences in the military and related fearfulness as a result that he developed at the time.  Although relief from anxiety was cited as 1 reason for alcohol and drug use, his verbal report during the interview indicated that easy availability, frequent alcohol and drug use among other soldiers, and poor judgment as a young adult were other major factors contributing to his substance use.  The Veteran's history of alcohol and drug use likely plays a role in his depression but the 2 cannot be separated.  Furthermore, a number of traumas and life stressors both pre-military and post-discharge also have contributed to the depressive disorder. 

The Board notes that VA's governing regulations define "alcohol abuse" as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  "Drug abuse" is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

VA's provisions prohibit a grant of direct service connection for drug or alcohol abuse based on incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be awarded service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this case, there is no competent and probative evidence that the Veteran's substance abuse has been diagnosed as secondary to or a result of a service-connected disability.  Notably, there is no clinical diagnosis of a mental disability in service or for many years after discharge (more than 30 years).  Therefore, service connection for substance abuse is barred as a matter of law, as the Veteran's substance use constituted willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

The Board has considered the Veteran's lay statements regarding an in-service diagnosis of an acquired psychiatric disorder.  Although lay persons are competent to provide diagnoses and opinions on some medical issues, the specific disability in this case, the etiology and onset of an acquired psychiatric disorder, fall outside the realm of common knowledge or ready observation by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Psychiatric disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology, nor is onset readily observable.  Therefore, the Veteran's statements that he had an acquired psychiatric disorder beginning in service and chronically thereafter to the present cannot be accepted as competent evidence sufficient to establish service connection.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current acquired psychiatric disorder and his military service, including no credible evidence of symptoms of an acquired psychiatric disability during active service, and he was not diagnosed with a psychosis within one year of separation.  As such, the Board finds that a preponderance of the lay and medical evidence weighs against the claim for service connection for an acquired psychiatric disability, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


